DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 09/25/2019 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,491,668. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the Instant Application (Appl. No. 16582235) are broader than claims 1-11 of U.S. Patent No. US 10,491,668.
Instant Application (Appl. No. 16582235)
U.S. Patent No. US 10,491,668
1, 8, 15. A method for providing real time load balancing and calibration processes comprising:
receiving a request to execute a service; 

assessing capacity of a target server to execute the service; 





setting a threshold for a number of services to be executed on the target server; 



based on the threshold and an assessment of a capability of other servers, assigning the service to the server.


receiving a request to execute a service; 

assessing capacity of a target server to execute the service by at least calibrating the target server with respect to the service with parallel threads as a function of CPU consumption and RAM consumption; 

setting a threshold for a number of services to be executed on the target server; 



based on the threshold and an assessment of a capability of other servers, assigning at least a portion of the service to the target server; 

receiving a response time, percentage of CPU usage, and free RAM of the target server; increasing the number of jobs assigned to the service on the target server in specified intervals to reach an amount of work expected from the target server; calculating expected response time for the target server based on a single thread single job process for the number of jobs increased; increasing parallel processes for the target server; calculating expected response time from the increase in parallel processes; and discontinuing the increasing when the response time varies more than a 






wherein assessing the capacity of the target server includes calibrating the target server with respect to the service with parallel threads as a function of CPU consumption and RAM consumption.

1, 5, 9. A method for providing real time load balancing and calibration processes comprising: 
…

assessing capacity of a target server to execute the service by at least calibrating the target server with respect to the service with parallel threads as a function of CPU consumption and RAM consumption ….

3, 10, 17. The method of claim 2, further comprising:



assigning a portion of the service to the server;



receiving a response time, percentage of CPU usage, and free RAM; and 


increasing the number of jobs in specified intervals to reach an amount of work expected from the server.

…

assigning a unique identifier of the service to the target server; 



receiving a response time, percentage of CPU usage, and free RAM of the target server; 

increasing the number of jobs assigned to the service on the target server in specified intervals to reach an amount of work expected from the target server ….




calculating expected response time based on the single thread single job process for the number of jobs increased;


increasing parallel processes and record system parameters; 



discontinuing the increasing when the response time varies more than a specified percentage from the expected response time.


… 
calculating expected response time for the target server based on a single thread single job process for the number of jobs increased; 

increasing parallel processes for the target server; 




discontinuing the increasing when the response time varies more than a specified percentage from the expected response time.


wherein the threshold includes a maximum number of services and threads to be assigned.

2, 6, 10. The method of claim 1, wherein the threshold includes a maximum number of services and threads to be assigned.

6, 13, 20. The method of claim 1, 
further comprising registering servers having the same services to be run in parallel.

3, 7, 11. The method of claim 1, further comprising registering servers having the same services to be run in parallel.

7, 14. The method of claim 1, 
wherein responsive to assessment of the capability of other servers, the method includes redistributing work among the 

.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 12-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gujar et al. (Pub. No.: US 2016/0247178, hereinafter, “Gujar”) in view of Nakazawa, Toshiyuki (Pub. No.: US 2017/0123850, hereinafter, “Nakazawa”).
Claims 1, 8, 15. Gujar teaches:
A method for providing real time load balancing and calibration processes comprising: – in paragraph [0001] (Methods and systems for determining incentives for sharing computational resources in the distributed computing environment.)
receiving a request to execute a service; – in paragraph [0090] (The processor 202 receives a request from the resource requester 102a (depicted by 402). The request may include the application/workload to be processed and an SLA associated with the execution of the application/workload, as discussed in the step 302.)
assessing capacity of a target server to execute the service; – in paragraph [0090] (Based on the received one or more computational resources, the processor 202 determines the capacity of the one or more computational resources (depicted by 408), as discussed in the step 304. The processor 202 further determines the contribution of the set of computational resources (depicted by 410) based on the capacity of the one or more computational resources, as discussed in the step 306.)

Gujar does not explicitly teach:
setting a threshold for a number of services to be executed on the target server; assigning a unique identifier of the service to the target server; and based on the threshold and an assessment of a capability of other servers, assigning the service to the server.
However, Nakazawa teaches:
setting a threshold for a number of services to be executed on the target server; assigning a unique identifier of the service to the target server; and based on the threshold and an assessment of a capability of other servers, assigning the service to the server. – in paragraph [0006] (According to one aspect of the present invention, there is provided an information processing apparatus comprising: a first controller configured to control execution of a plurality of tasks; a plurality of queues in which one or more subtasks generated from one task that operates in the first controller are registered and including a first queue and a second queue that has a lower degree of priority than the first queue; and a second controller configured to obtain a subtask registered in the plurality of queues and to cause the obtained subtask to execute by creating a thread, wherein for each of the plurality of queues, an upper limit value of a number of subtasks executed simultaneously among subtasks registered in itself is defined, and the second controller, manages a threshold corresponding to a number of subtasks executed simultaneously in the information processing apparatus, and if a number of subtasks currently executing in the information processing apparatus does not exceed the threshold, obtains a subtask from one of the plurality of queues and causes the obtained subtask to execute by newly creating a thread, and if the number of subtasks currently executing in the information processing apparatus exceeds the threshold, does not newly create a thread, and the second controller, if a number of subtasks currently executing among subtasks registered in the first queue is less than the upper limit value defined for the first queue, obtains a subtask registered in the first queue and causes the obtained subtask to execute by newly creating a thread regardless of whether or not the number of subtasks currently executing in the information processing apparatus exceeds the threshold.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gujar with Nakazawa to include setting a 

Claims 5, 12, 19. Combination of Gujar and Nakazawa teaches The method of claim 1 – refer to the indicated claim for reference(s).

Nakazawa further teaches:
wherein the threshold includes a maximum number of services and threads to be assigned. – in paragraph [0006] (According to one aspect of the present invention, there is provided an information processing apparatus comprising: a first controller configured to control execution of a plurality of tasks; a plurality of queues in which one or more subtasks generated from one task that operates in the first controller are registered and including a first queue and a second queue that has a lower degree of priority than the first queue; and a second controller configured to obtain a subtask registered in the plurality of queues and to cause the obtained subtask to execute by creating a thread, wherein for each of the plurality of queues, an upper limit value of a number of subtasks executed simultaneously among subtasks registered in itself is defined, and the second controller, manages a threshold corresponding to a number of subtasks executed simultaneously in the information processing apparatus, and if a number of subtasks currently executing in the information processing apparatus does 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gujar with Nakazawa to include wherein the threshold includes a maximum number of services and threads to be assigned, as taught by Nakazawa, in paragraph [0009], to perform processing efficiently when processing a task.

Claims 6, 13, 20. Combination of Gujar and Nakazawa teaches The method of claim 1 – refer to the indicated claim for reference(s).

Nakazawa further teaches:
further comprising registering servers having the same services to be run in parallel. – in paragraph [0006] (According to one aspect of the present invention, there is provided an information processing apparatus comprising: a first controller configured to control execution of a plurality of tasks; a plurality of queues in which one 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gujar with Nakazawa to include further comprising registering servers having the same services to be run in parallel, as taught by Nakazawa, in paragraph [0009], to perform processing efficiently when processing a task.

Claims 7, 14. Combination of Gujar and Nakazawa teaches The method of claim 1 – refer to the indicated claim for reference(s).

Nakazawa further teaches:
wherein responsive to assessment of the capability of other servers, the method includes redistributing work among the other servers as a function of a target time of completion for work running on the servers. – in paragraph [0047] (Subtask definition data stored in the subtask queue 106 is processed preferentially by the subtask execution processing over subtask definition data stored in another subtask queue. Subtask definition data for which processing that takes a short time to complete such as obtainment of status information or obtainment of consumable article information is stored in the subtask queue 107. The subtask definition data for processing that takes a long time to complete such as processing for obtaining various kinds of setting data is stored in the subtask queue 108.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gujar with Nakazawa to include wherein responsive to assessment of the capability of other servers, the method includes redistributing work among the other servers as a function of a target time of completion for work running on the servers, as taught by Nakazawa, in paragraph [0009], to perform processing efficiently when processing a task.

Claim(s) 2, 3, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gujar et al. (Pub. No.: US 2016/0247178, hereinafter, “Gujar”) in view of Nakazawa, Toshiyuki (Pub. No.: US 2017/0123850, hereinafter, “Nakazawa”), and further in view of Bortnikov et al. (Pub. No.: US 2016/0179865, hereinafter, “Bortnikov”).
Claims 2, 9, 16. Combination of Gujar and Nakazawa teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Gujar and Nakazawa does not explicitly teach:
wherein assessing the capacity of the target server includes calibrating the target server with respect to the service with parallel threads as a function of CPU consumption and RAM consumption.
However, Bortnikov teaches:
wherein assessing the capacity of the target server includes calibrating the target server with respect to the service with parallel threads as a function of CPU consumption and RAM consumption. – in paragraph [0050] (The complementary approach of increasing the serving capacity of each individual partition is called vertical scalability. FIG. 1 depicts vertical scalability of multi-threading on multicore processors in key-value data stores. The system 100 in this example is a single multiprocessor machine with two processors 101, 102. Each processor 101, 102 may be a multicore processor, including multiple cores 104, 106, 108, 110, L1 caches 112, 114, 116, 118, and L2 caches 120, 122. Each core may feature two hardware threads and any number of software threads that can concurrently access the same data item(s) in a system 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gujar and Nakazawa with Bortnikov to include wherein assessing the capacity of the target server includes calibrating the target server with respect to the service with parallel threads as a function of CPU consumption and RAM consumption, as taught by Gujar, in paragraph [0002], to help certain applications/workloads that require high levels of processing power and memory usage by sharing these computational resources, when the computing devices associated with these resource providers are in an idle state.

Claims 3, 10, 17. Combination of Gujar, Nakazawa, and Bortnikov teaches The method of claim 2 – refer to the indicated claim for reference(s).

Bortnikov further teaches:
further comprising: assigning a portion of the service to the server; receiving a response time, percentage of CPU usage, and free RAM; and increasing the number of jobs in specified intervals to reach an amount of work expected from the server. – in paragraph [0050] (The complementary approach of increasing the serving capacity of each individual partition is called vertical scalability. FIG. 1 depicts vertical scalability of multi-threading on multicore processors in key-value data stores. The system 100 in this example is a single multiprocessor machine with 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gujar and Nakazawa with Bortnikov to includefurther comprising: assigning a portion of the service to the server; receiving a response time, percentage of CPU usage, and free RAM; and increasing the number of jobs in specified intervals to reach an amount of work expected from the server, as taught by Gujar, in paragraph [0002], to help certain applications/workloads that require high levels of processing power and memory usage by sharing these computational resources, when the computing devices associated with these resource providers are in an idle state.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gujar et al. (Pub. No.: US 2016/0247178, hereinafter, “Gujar”) in view of Nakazawa, Toshiyuki (Pub. No.: US 2017/0123850, hereinafter, “Nakazawa”), and further in view of Inoue, Hiroshi (Pub. No.: US 2015/0169380, hereinafter, “Inoue”).
Claims 4, 11, 18. Combination of Gujar, Nakazawa, and Bortnikov teaches The method of claim 3 – refer to the indicated claim for reference(s). 

Combination of Gujar, Nakazawa, and Bortnikov does not explicitly teach:
further comprising: calculating expected response time based on the single thread single job process for the number of jobs increased; increasing parallel processes and record system parameters; calculating expected response times and variations from the increase in parallel processes; and discontinuing the increasing when the response time varies more than a specified percentage from the expected response time.
However, Inoue teaches:
further comprising: calculating expected response time based on the single thread single job process for the number of jobs increased; increasing parallel processes and record system parameters; calculating expected response times and variations from the increase in parallel processes; and discontinuing the increasing when the response time varies more than a specified percentage from the expected response time. – in paragraph [0010] (Another aspect of the present invention is a calculation apparatus for evaluating response time in a computer system, in which a plurality of units of execution are in parallel on individual processor cores while sharing internal hardware resources, the apparatus including: a utilization-state evaluation section for normalizing the utilization state of the computer system with the state of parallelism of the units of execution and evaluating the utilization state; and a response time calculation section for calculating an expected value of response time 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gujar, Nakazawa, and Bortnikov with Inoue to include further comprising: calculating expected response time based on the single thread single job process for the number of jobs increased; increasing parallel processes and record system parameters; calculating expected response times and variations from the increase in parallel processes; and discontinuing the increasing when the response time varies more than a specified percentage from the expected response time, as taught by Inoue, in paragraph [0003], to evaluate response time of a computer system in which a plurality of units of execution can be run on each processor core.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Examiner, Art Unit 2449